Citation Nr: 0703909	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-37 829A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for residuals of a left leg 
injury, claimed as a left hip disability.


REPRESENTATION

Veteran represented by:  California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel






INTRODUCTION

The veteran had active service from October 1945 to May 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a July 2003 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.


FINDING OF FACT

Although a left leg injury was shown in service, the 
probative evidence does not show that the veteran's current 
left hip disability, to include degenerative arthritis, is 
related to service, including the left leg injuries 
experienced therein.  


CONCLUSION OF LAW

A left hip disability was not incurred in or aggravated by 
active service and may not be presumed to have been so 
incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.307, 3.309 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  The 
duty to notify under the VCAA requires VA to notify the 
claimant and the claimant's representative, if any, of the 
information and medical or lay evidence that is necessary to 
substantiate the claim.  In Pelegrini v. Principi (Pelegrini 
II), 18 Vet. App. 112, 119-20 (2004), the Court specifically 
held that the VCAA requires VA to provide notice that informs 
the claimant of any information and evidence not of record 
(1) that is necessary to substantiate the claim, (2) that VA 
will seek to provide, and (3) that the claimant is expected 
to provide.  In what can be considered a fourth element of 
the requisite notice, the Court further held that, under 38 
C.F.R. § 3.159(b), VA must request the claimant to provide 
any evidence  in his possession that pertains to the claim.  
Id. at 120-21.  The Court has indicated that notice under the 
VCAA must be given prior to an initial unfavorable decision 
by the agency of original jurisdiction.  Id.

The VCAA and its implementing regulations provide that VA 
will assist a claimant in obtaining evidence necessary to 
substantiate a claim.  Under these provisions, VA is required 
to obtain service medical records and relevant VA healthcare 
records and must make reasonable efforts to help the veteran 
obtain other relevant medical records.  The duty to assist 
also requires VA to provide the claimant with a medical 
examination or a medical opinion when such an examination or 
opinion is necessary to make a decision on a claim.  38 
U.S.C.A. § 5103A(d) (West 2002);  38 C.F.R § 3.159 (2006). 

The Court has mandated that VA ensure strict compliance with 
the provisions of the VCAA.  Quartuccio v. Principi, 16 Vet. 
App. at 183 (2002).  In this case, as explained below, VA has 
strictly complied with the VCAA by providing the veteran 
adequate notice and assistance with regard to the claims on 
appeal.  Accordingly, the veteran is not prejudiced by the 
Board's decision to proceed with the disposition of this 
appeal.  Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993).

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R.    
 § 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman 
at 488.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. 

A.	Duty to Notify

In a November 2002 letter to the veteran, the RO provided 
notice of the VCAA and informed the veteran of the evidence 
required to substantiate a claim for service connection.  
This letter explained VA's duty to assist the veteran, 
including what evidence VA would be responsible for obtaining 
and what evidence VA would assist the veteran in obtaining.  
The veteran was notified that a VA examination would be 
provided if necessary to make a decision on his claim.  He 
was also advised to submit any relevant evidence in his 
possession.  This notice complied with the Pelegrini timing 
requirements, as it was provided prior to the rating decision 
on appeal.

B.  Duty to Assist

The RO made reasonable efforts to assist the veteran in the 
development of this claim.  The relevant service medical 
records and post-service medical records have been obtained 
and associated with the claims file.  The veteran has also 
been afforded a VA examination, and a VA medical opinion has 
been obtained in this case.  There have been no outstanding 
records identified.  Accordingly, the Board finds that the 
duty to assist has been satisfied in this case.

II. Analysis of Claim

The veteran seeks service connection for residuals of a left 
leg injury, claimed as a hip disorder.  He contends that his 
left hip disorder developed as a result of injuries sustained 
in an automobile accident during service. 

In general, service connection may be granted for a current 
disability resulting from injury or disease incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002); 38 C.F.R. § 3.303 (2006).  Service connection may also 
be granted for any disease diagnosed after discharge when all 
of the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R.
 § 3.303(d).

Service connection may be presumed for certain diseases, 
including arthritis, if it is shown that the veteran served 
continuously for 90 days or more during a period of war or 
during peacetime after December 31, 1946, such disease became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1112(a), 1113, 
1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309(a) (2006).  
Presumptive periods are not intended to limit service 
connection to diseases so diagnosed when the evidence 
warrants direct service connection.  38 C.F.R. § 3.303(d). 

The U.S. Court of Appeals for Veterans Claims (Court) has 
held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim must be denied.  38 U.S.C.A. § 5107(b) (West 
2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service medical records show that the veteran reported facial 
lacerations after a motor vehicle accident in 1955 and 
complained of leg pain following a reported May 1964 
automobile accident.  In June 1964,  the veteran reported 
being involved in an automobile accident approximately six 
weeks earlier.  Abrasions of the left leg were noted.  In 
November 1964, after several complaints of left leg and hip 
pain, the veteran was referred for evaluation of treatment of 
a possible neuroma of the posterior cutaneous nerve of the 
left thigh and suspected bursitis.  An orthopedic examination 
found no disease.  

During the December 1965 retirement examination, the 
veteran's history of left leg and thigh pain were noted.  The 
examiner noted that the left leg disorder was resolved.  No 
left hip disorders were noted or diagnosed during the 
December 1965 examination.

The post-service evidence in this case includes VA and 
private medical records dated from 1992 to the present.  
These records contain no evidence that arthritis manifested 
to a compensable degree within the initial post-service year.  
The earliest post-service medical record of treatment for a 
left hip disorder is an April 1992 outpatient report reflects 
an assessment of left hip pain with left sciatica.   
Treatment for left hip and left leg pain is shown throughout 
medical records dated from 1992 to 2003.

While ongoing treatment for a left hip disorder has been 
demonstrated, there is no medical evidence of a nexus between 
the veteran's hip disorder and his service.   The veteran had 
a VA examination in February 2003.  The veteran reported that 
he had been experiencing left thigh pain since the May 1964 
automobile accident.  He complained of numbness and tightness 
in the left leg and reported that he had been treated with 
cortisone injections. A diagnosis of left hip arthralgia was 
rendered. 

A VA medical opinion was obtained by the RO in June 2003.  
The examiner indicated review of the claims file.  The VA 
examiner noted that x-rays showed mild old post-traumatic 
deformity but found no evidence of significant posttraumatic 
osteoarthritis.  The VA examiner concluded that the veteran's 
left hip disorder is not related to the motor vehicle 
accidents he had during service.    

To prevail in this claim, the record must include competent 
evidence establishing that the veteran currently has a left 
hip disability that is related to his period of active 
service.  In this case, there is no such competent medical 
evidence.  The Board has considered the veteran's statements, 
which have been given weight as to his observation for 
symptoms of his left hip condition.  However, the veteran is 
not medically trained and is therefore not competent to offer 
an opinion as to the etiology of any medical disorder.  See 
Espiritu v. Derwinksi, 2 Vet. App. 492, 494-495 (1992) 
(laypersons may be competent to provide an eyewitness account 
of a veteran's visible symptoms, but they are not capable of 
offering opinions as to medical matters).  Where the 
determinative issue involves medical causation or a medical 
diagnosis, competent medical evidence is required.  Grottveit 
v. Brown, 5 Vet. App. 91, 93 (1993).    

Given the foregoing, the Board concludes that there is a 
preponderance of the evidence against the veteran's claim for 
service connection for residuals of a left leg injury, 
claimed a left hip disorder.  While the veteran had 
complaints of left leg a and hip pain during service, his 
injuries were noted as resolved at separation.  Treatment for 
a left hip disorder was first shown many years after service, 
and there is no medical evidence linking the veteran's left 
hip disorder to service.  As the preponderance of the 
evidence is against the veteran's claim for service 
connection, there is not an approximate balance of positive 
and negative evidence regarding the merits of the veteran's 
claim that would give rise to a reasonable doubt in favor of 
the veteran.  Accordingly, the benefit-of-the-doubt rule is 
not applicable, and the claim is denied. Gilbert v. 
Derwinski, 1 Vet. App. 49, 54-56 (1990).


ORDER

Entitlement to service connection for residuals, left leg 
injury, claimed as a hip disorder, is denied.


____________________________________________
MICHAEL A. PAPPAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


